Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-9 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter: See Non-Final Office action 11/18/2020.  Further, 
U.S. Pat. No. 9,327,191 and U.S. Pat. No. 6,304.267 were cited but not relied upon for not disclosing a spectator.
U.S. Pat. No. 9,327,191 to Miyamoto and U.S. Pat. No. 6,304,267 to Sato were cited but not relied upon for not disclosing a magnifying window.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715